Citation Nr: 1622986	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  15-14 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for multiple myeloma.
 

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Veteran served on active duty from August 1963 to July 1967, including service in the Kingdom of Thailand (Thailand).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the VA RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's multiple myeloma and his active duty service.


CONCLUSION OF LAW

The criteria for service connection for multiple myeloma have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has granted the claim for service connection for multiple myeloma.  As such, the Board finds that any error related to the VCAA regarding this claim is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's primary claim is that he was exposed to herbicides during active service while serving in Thailand at the Ubon Royal Thai Air Force Base (Ubon RTAFB), and that he warrants service connection for multiple myeloma on a presumptive basis.  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.307(a)(6) (2015).  Multiple myeloma is associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309(e) (2015).  

VA Adjudication Procedure Manual and Manual Rewrite (M21-1 MR) provides that if a veteran's duties placed him near the base perimeter of a specified RTAFB during the Vietnam War, then he may be presumed to have been exposed to herbicides.  Ubon RTAFB is included among the list of bases at which herbicides were used near the fenced-in perimeters of the base.  M21-1MR Part IV, Subpart ii, Chapter 2, Section C, paragraph 10.q.  Thus, the Board presumes the Veteran's exposure to herbicides if he served along the perimeter of Ubon RTAFB.

Turning to the facts in this case, the Veteran served in Thailand as an administrative specialist at the Ubon RTAFB from August 1966 to July 1967.  The Veteran stated, for example in September 2013, that he visited "each and every corner of the base" while helping photographers and technicians.  While the Veteran's personnel records do not explicitly state that he served near the base's perimeter, the Board similarly finds no evidence of record contrary to the Veteran's assertion that he served near the perimeter of the base.  Accordingly, in light of the evidence that the Veteran served near the perimeter of Ubon RTAFB during the Vietnam War era, the weight of the probative evidence of record is at least in equipoise as to whether the Veteran was exposed to herbicides during service.  

The evidence has also shown a confirmed diagnosis of multiple myeloma.  The Board further notes that there is no evidence of record suggesting a cause for the disease aside from the herbicide presumption.  As such, the criteria for service connection have been met, and the Veteran's claim for service connection for multiple myeloma is granted.


ORDER

Service connection for multiple myeloma is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


